RENDERED: FEBRUARY 24, 2022
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                               2021-SC-0009-MR


DEVERIOUS JONES                                                       APPELLANT


                ON APPEAL FROM FAYETTE CIRCUIT COURT
V.              HONORABLE LUCY ANNE VANMETER, JUDGE
                         NO. 16-CR-01078-001


COMMONWEALTH OF KENTUCKY                                               APPELLEE



               OPINION OF THE COURT BY JUSTICE KELLER

                                    AFFIRMING

      In this matter of right, Appellant, Deverious Dajewon Jones, appeals a

Fayette Circuit Court judgment against him for a series of robberies, an

assault, and a burglary. See KY. CONST. § 110(2)(b). Jones alleges the trial court

erred by failing to provide him with conflict-free counsel and by admitting

statements in violation of Miranda v. Arizona, 384 U.S. 436 (1966). For the

reasons stated below, we affirm the judgment of the trial court.

                               I.     BACKGROUND

      Deverious Dajewon Jones, the Appellant, and his co-defendant, Tahjee

Winters, were indicted for a string of robberies that occurred in Lexington

between September 7, 2016 and September 17, 2016. Five separate incidents

gave rise to Jones’s indictment on thirteen counts of robbery in the first degree,

one count of assault in the first degree, and one count of burglary in the first
degree. Because many of the details are not necessary to the resolution of the

legal issues before us today, we only briefly describe each incident.

      The first incident occurred on the night of September 7, 2016 at a

residence at 712 Lucile Drive. Nakia Talbert and her boyfriend Byron Smith, as

well as their two children, lived in the home. Two men with guns forced Talbert,

Smith, and the two children into the home’s master bedroom. The men

searched the home and went through Smith’s pockets. A third armed man also

came into the home for a period of time. Apparently not finding what they were

looking for, the men left, stealing Talbert’s car as they departed. Talbert

eventually identified Jones and Winters as two of the men who entered her

home.

      The second incident occurred at Hibbett Sports on Winchester Road on

September 8, 2016. Two armed men forced Chase Mullins, an employee at

Hibbett Sports, to open the cash register and give them the money inside the

register. Mullins identified Jones as one of the men.

      The third incident occurred at Hibbett Sports on Richmond Road on

September 13, 2016. Three men entered the store and shopped for a short time

before drawing guns and demanding money from the register. Two employees,

James Blackburn and Cameron Montgomery, along with one customer, Medra

Vanzayn, were forced into the stockroom and made to lie face down on the

ground. Vanzayn was also robbed at gunpoint. Two additional customers, Katie

Campbell and Eddie Franklin, entered the store while Blackburn, Montgomery,

Vanzayn, and the three men were in the stockroom. The three men then left the

                                         2
stock room and forced Campbell to give them her purse and forced Franklin to

give them everything in his pockets. The men then left the store. Montgomery

and Campbell both identified Jones as one of the armed men in the store.

Blackburn was initially unsure but, in a follow up interview, stated Jones

looked like one of the men.

      The fourth incident occurred at a Shell gas station on September 17,

2016. Two men walked into the gas station and pulled guns on the gas station

employee, Cody Hoban. They took all of the money out of the register. Hoban

was not able to identify either of the men.

      The final incident occurred at a Marathon gas station just a short time

after the Shell gas station incident. Three employees, Seth Atkerson, Heather

Dickenson, and Charles Moore, were in the store at that time, but only

Dickenson and Moore were on-duty. Two armed men entered the store, and

one of them pointed a gun at Moore’s head, demanding money. The man

eventually shot Moore multiple times, paralyzing him from the waist down and

causing other significant health issues. None of the employees could identify

the two men, although they were wearing similar clothes and driving a similar

car as the two men from the Shell gas station incident.

      Jones was arrested on September 22, 2016. At the time of his arrest, he

was wearing clothing similar to those worn by one of the suspects from the gas

station incidents. He was in possession of a gun which was later determined to

have fired bullets at the Marathon. Winters was not arrested until September




                                        3
26, 2016. He was arrested in Bowling Green after police received information

that he was returning to his home state of Mississippi.

      Jones and Winters were indicted by a Fayette County grand jury as co-

defendants. At a jury trial, Jones was found guilty of one count of complicity to

assault in the first degree, one count of burglary in the first degree, six counts

of robbery in the first degree, three counts of complicity to robbery in the first

degree, and four counts of principal or complicitor to robbery in the first

degree. He was sentenced to twenty-four years’ imprisonment. He appeals his

conviction on the grounds that he did not have conflict-free representation and

that his Miranda rights were violated. We consider each argument in turn.

                                  II.    ANALYSIS

   A. Successive Representation Conflict

      Jones first claims error due to an alleged conflict of interest in his

representation. Jones’s attorney realized, in the middle of trial, that one of the

victim witnesses called to testify against Jones was the attorney’s former client.

Jones’s attorney represented the witness, Smith, ten years prior in an

unrelated matter. Smith was the Commonwealth’s witness and a victim from

the home invasion burglary and robbery. Upon discovering the potential for a

conflict of interest, Jones’s attorney approached the bench and sought advice.

He ultimately called the Ethics Hotline, a call center responsible for counselling

attorneys with issues regarding professional responsibility, which counseled

him not to cross-examine the witness. As a result, the Commonwealth offered

to withdraw the witness entirely so as not to prejudice Jones and proceed with

                                         4
other witnesses. Jones’s attorney agreed to the solution, and Smith never

testified.

       On appeal, Jones claims that the successive representation prejudiced

him. Specifically, he alleges that if his attorney was able to cross-examine

Smith zealously, Smith may have divulged some exculpatory evidence and

weakened the Commonwealth’s case against him. Jones also argues that even

if Smith had been able to testify, Jones still would have been prejudiced by his

attorney sacrificing zeal in order to keep Smith’s confidentiality. In a final

alternative, Jones argues that even if Smith had testified and Jones’s attorney

had cross-examined him zealously, the attorney would have had to breach

Smith’s confidentiality, violating his professional duty to a former client.

       We review successive conflicts of interest under the Strickland standard.

Strickland v. Washington, 466 U.S. 668 (1984); see also, e.g., Steward v.

Commonwealth, 397 S.W.3d 881, 883 (Ky. 2012). If there is error, because it

was unpreserved, we must determine if the error is palpable.1 Palpable error

must be both obvious and serious. Brock v. Commonwealth, 947 S.W.2d 24, 28

(Ky. 1997). The error must be so severe as to “seriously affect the fairness,

integrity or public reputation of the judicial proceedings.” Id. (citation omitted).




       1  Jones argues as a threshold matter that conflicts resulting from successive
representation are structural errors (defects “affecting the entire framework of the
trial,” necessarily rendering a trial “fundamentally unfair”). McCleery v.
Commonwealth, 410 S.W.3d 597, 604 (Ky. 2013) (citation omitted). We decline to
consider successive representation to be categorically a structural error, especially
where the presence of an actual conflict is contested, and therefore will not review it as
such. See Commonwealth v. Douglas, 553 S.W.3d 795, 800 (Ky. 2018).

                                            5
Palpable error is therefore a higher standard than mere reversible error, since

palpable error must result in “manifest injustice.” Id.

      To determine whether manifest injustice was wrought upon Jones’s trial,

we must first decide whether a conflict existed. If there is no conflict, then

there is no error. Joint or concurrent representation amounts to a conflict and

is impermissible (subject to some exceptions). SCR 3.130(1.7). Successive

representation by contrast is less of a threat to the integrity of an attorney-

client relationship, since an attorney’s duties to former clients differ from those

to current clients. See Steward, 397 S.W.3d at 883 n.3. For this reason,

successive representation does not carry a presumption of prejudice. Mickens

v. Taylor, 122 S.Ct. 1237, 1246 (2002). Under SCR 3.130(1.9)(a),

      A lawyer who has formerly represented a client in a matter shall
      not thereafter represent another person in the same or a
      substantially related matter in which that person’s interests are
      materially adverse to the interests of the former client unless the
      former client gives informed consent, confirmed in writing.

      On the terms of this rule, we do not need to reach the Sixth Amendment

question and Strickland analysis. In this case, the matters were not

substantially related, as noted in SCR 3.130(1.9)(a). Jones was being

represented for multiple robberies. Smith, by contrast, was represented in a

drug trafficking case a decade before the events occurred for which Jones was

charged. Furthermore, because the Commonwealth withdrew its witness, there

was no opportunity for information gained from the prior client to affect

representation of the current client. Even if there would have been overlap in

the subject of the matters, any chance of that overlap affecting Jones’s

                                         6
representation dissipated with the Commonwealth’s decision not to call the

witness. Because the matters were not substantially related, and because the

Commonwealth’s solution was effective in nullifying any risk of conflict, there is

no error.

      Jones also argues that he did not waive his right to conflict-free counsel

as required by statute. However, since we hold that no conflict exists, such a

waiver was ultimately unnecessary. We therefore also find no error on this

argument.

   B. Pre-Miranda Statements

      Jones next argues that his Miranda rights were violated by impermissible

questioning prior to being Mirandized. Before trial, the trial court held a

hearing to determine whether the answers taken from the interaction should be

suppressed. The trial court ruled that nothing from the interaction would be

suppressed. As a result, some of the information elicited at arrest, taken before

Jones was Mirandized, was testified to at trial by one of the detectives

responsible for his questioning. We review the factual findings of a trial court’s

ruling on a motion to suppress for clear error, and its conclusions of law de

novo. Moberly v. Commonwealth, 551 S.W.3d 26, 29 (Ky. 2018). Because the

principal issue from the suppression hearing was whether the questions could

be classified as routine booking questions—a conclusion of law—we proceed

with a de novo review of the trial court’s decision not to suppress.2


      2 The trial court made no explicit factual findings regarding the officers’ intent
behind asking these questions beyond finding that the officers were merely “chatting”
with Jones.

                                            7
      The questions asked of Jones, taken in a vacuum, seem innocuous. The

trial court described the interaction as “chatt[y].” At the beginning of the

interaction, Detectives Carroll and Carter first talked about the weather.

Routine booking questions—name, age, address, etc.—soon followed. The

officers then asked Jones a series of questions, including:

         •   How long he’d lived in Lexington,

         •   What brought him to Lexington,

         •   How he came to be employed,

         •   What the nature of his employment was,

         •   Whether he had ever attended a University of Kentucky (UK)

             football game,

         •   Whether he had worked at the UK football game the past weekend,

         •   How long he had worked since being in Lexington,

         •   What shifts he worked,

         •   Why he had a passcode on his phone,

         •   Why he had a gun, and

         •   Whether he’d lived in Mississippi his whole life.

      Jones answered each question in turn. At the end of the above questions,

Jones requested his attorney. Upon his request, he was Mirandized.

      At trial, Detective Carter testified to the interaction. He testified to

Jones’s answers to several of the questions asked of Jones at booking,

including:

         •   That he was originally from Yazoo City, Mississippi,

                                          8
          •   That he had been in Lexington for a year and three months,

          •   That he came for job opportunities with others from Yazoo City,

          •   That he had worked various jobs since being in Lexington,

              including working in the University of Kentucky football stadium,

          •   That he had a passcode on his phone to keep his girlfriends from

              looking into his messages,

          •   That he had a gun for protection, and that he had gotten it from an

              individual rather than a store,

          •   That he did not work on the day of two of the crimes, and

          •   That he had lived in various places in Lexington before arriving at

              his current address.

   1. The Booking Exception to Miranda

      Under Miranda, a person in custody must be informed of their rights

before they are interrogated. 384 U.S. at 498–99. “[T]he term ‘interrogation’

under Miranda refers not only to express questioning, but also to any words or

actions on the part of the police (other than those normally attendant to arrest

and custody) that the police should know are reasonably likely to elicit an

incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291,

301 (1980).

      Law enforcement enjoys a limited exception to Miranda in the context of

booking and arrest. Questions that fall under the booking3 exception to



      3 Although called the “booking” exception, this exception applies equally to
questions asked at the time of arrest but before being formally “booked” into jail. Even
                                           9
Miranda are those “reasonably related to the police’s administrative concerns.”

Pennsylvania v. Muniz, 496 U.S. 582, 601–02 (1990). The aforementioned

includes information whose usefulness is related to record-keeping,

incarceration, and pre-trial services. Dixon v. Commonwealth, 149 S.W.3d 426,

432 (Ky. 2004). The United States Supreme Court “has been reluctant to

circumscribe the authority of the police to conduct reasonable booking

searches,” giving officers some latitude when arresting and booking individuals

accused of a crime. Maryland v. King, 569 U.S. 435, 456 (2013).

      Not all questions incident to booking are protected from Miranda. See

Dunlap v. Commonwealth, 435 S.W.3d 537, 598–99 (Ky. 2013) abrogated on

other grounds by Abbott, Inc. v. Guirguis, 626 S.W.3d 475 (Ky. 2021). If the

question is not “normally attendant to arrest and custody,” or is not

“reasonably related to the police’s administrative concerns,” then “it is not the

sort of ‘booking question’ for which a Miranda exception has been created.” Id.

(citations omitted). However, when asking questions incident to booking such

as a person’s “name, address, height, weight, eye color, date of birth and

current address,” or employment status, police need not Mirandize a person in

custody. Id. at 599 (citing United States v. Pacheco-Lopez, 531 F.3d 420, 423

(6th Cir. 2008)); Dixon, 149 S.W.3d at 432.

      In Dixon, this Court held that the trial court did not err by admitting the

defendant’s responses to a question about employment status asked at



this finding is a mixed finding of fact and law, given the unique status of booking
questions with reference to Miranda rights.

                                           10
booking. 149 S.W.3d at 431. There, the trial court found that the employment

question was not intended to incriminate but was instead part of routine intake

questions on a form used by the officers. Id. at 433. On appeal, this Court held

that given the lack of intent to incriminate, the questions did not run afoul of

the United States Supreme Court’s holding in Muniz, even though Dixon had

asserted his right to counsel before the booking began. Id. at 431–32.

      There are, therefore, two kinds of questions that may result from a

booking interaction: questions “normally attendant to arrest and custody”

(including questions “reasonably related to the police’s administrative

concerns”), and interrogations. Although some questions will fall neatly into

either category, others may require a case-by-case analysis to determine

whether or not they are appropriate under Miranda and Muniz. In the matter

herein, some questions may have had the effect of incriminating Jones, while

others were relatively innocuous. We must therefore determine which

questions, if any, violated Jones’s Miranda rights.

   2. Jones’s Routine Booking Questions

      As stated above, standard booking questions (such as height, age, name,

and date of birth) are always permissible under Muniz, even if they may be

incriminating in effect. For example, height is a permissible booking question

even if witnesses to a crime cite the criminal as being a specific or unusual

height. Likewise, asking for a phone number is a standard and appropriate

booking question, even if law enforcement has access to incriminating

messages that include that phone number as a sender. Routine booking

                                        11
questions asked of Jones include, for example, his name, weight, date of birth,

phone number, former residences, employment status, and current address.

      For this reason, although Jones argues that questions about his home

state of Mississippi were improper, we hold that they were not. Booking

questions involving past residences are clearly attendant to administrative

needs, and can be utilized for a variety of purposes, including to conduct

warrant searches, to establish community ties, and to determine potential

necessities prior to trial (if a defendant is indigent, unhoused, or has no local

connections on whom to rely). The detectives’ questions about Jones’s origin

and current address are therefore booking questions, even though they may

have had the tendency to show a connection with his co-defendant.

      As noted, determining whether a question is reasonably related to the

police’s administrative concerns, versus whether it is an interrogation seeking

incriminating evidence, sometimes requires a case-by-case determination.

Whether an officer should know that a line of questioning is incriminating and

not reasonably related to booking will change depending upon the alleged crime

and the extent of an officer’s knowledge regarding said crime. For example, if

an officer booking an inmate is unaware that an element of the crime occurred

last Saturday, then it might not be a violation of Miranda for the officer to

attempt to develop rapport at booking by asking if he saw the big game that

day, even though the information in the response may be used by the

Commonwealth later. On the other hand, if a booking officer knows that part of

the crime occurred on Saturday during the big game, that same question

                                        12
becomes an improper interrogation. With this in mind, we look to the

remaining questions asked of Jones during his booking.

      Other appropriate booking questions asked of Jones were not necessary

to his arrest, but were nonetheless not intended to incriminate him and were

reasonably related to the administration of booking. For example, in this case,

weather was not related to the crime nor Jones’s arrest. Questions Jones was

asked about weather were therefore proper. Questions about how long he had

been employed, what brought him to Kentucky, and comparisons between

Mississippi and Kentucky were similarly appropriate. Each of these questions,

although perhaps nonessential to the process of booking, were reasonably

related to other questions and administrative concerns in this case such that

they fell under the exception to Miranda.

   3. Jones’s Non-Booking Questions

      The officers did cross a line, however, when they asked Jones if he had

worked on the day of two of the crimes, why he had a phone password, and

why he had a gun. We address each impermissible question in turn.

      The detectives arresting Jones were leading the investigation on the

series of robberies for which he was accused. They likely knew the dates and

times of those crimes, given that it was established at the suppression hearing

that the officers arresting Jones were leading the investigations into the crimes.

They therefore knew that if Jones had been working on the date they had

asked about, he would have been unable to commit the crimes. Conversely, if

he had not been working, it would be less likely that he had an alibi. The

                                       13
detectives used Jones’s answer—that he did not work that Saturday—in

testimony at trial. Clearly, the detectives knew or should have known that his

response could be incriminating. As such, Jones’s answer did not fall under

the booking exception to Miranda.

      Similarly, asking Jones why he had a firearm did not reasonably relate to

administrative concerns, and could easily have incriminated Jones further.

Therefore, Jones’s answer also did not fall under the booking exception to

Miranda.

      As for the question regarding his passcode, however, we have insufficient

factual findings to establish that officers intended for this question to

incriminate. Asking Jones for his phone number and requesting he turn over

his phone and any weapons are certainly necessary elements of booking a

defendant. However, asking why Jones had a passcode on his phone was

similarly not reasonably related to administrative concerns. This question, too,

may have been intended to incriminate. However, we have insufficient factual

findings regarding the issue to determine if the trial court’s failure to suppress

was in error. Even if we assume, however, that this testimony should have also

been suppressed by the trial court, for the reasons stated below, any error was

harmless beyond a reasonable doubt.

      In summary, the trial court erred in finding that all of Jones’s statements

fell under an exception to Miranda. Specifically, the trial court should have

suppressed Jones’s responses to questions regarding whether he worked the

weekend of two of the crimes and why he owned a gun. Finding error, we must

                                        14
determine if the error is harmless beyond a reasonable doubt. See Winstead v.

Commonwealth, 283 S.W.3d 678, 689 n.1 (Ky. 2009) (citing Chapman v.

California, 386 U.S. 18, 24 (1967)); RCr 9.24. “Thus, we ask whether ‘absent

[the impermissible testimony], is it clear beyond a reasonable doubt that the

jury would have returned a verdict of guilty?’” Baumia v. Commonwealth, 402

S.W.3d 530, 539 (Ky. 2013) (quoting United States v. Hasting, 461 U.S. 499,

510–11 (1983)).

      At trial, multiple people, including several victims, testified regarding the

robberies. Multiple people testified that Jones was the perpetrator, and

identified him outright. A gun in his possession matched bullets at a crime

scene. The gun also matched victims’ descriptions. Jones himself matched the

descriptions of the perpetrator, and was wearing similar clothes to those worn

during some of the crimes when he was apprehended. Finally, the

Commonwealth introduced inculpatory text messages sent by Jones and web

searches conducted by Jones into evidence at trial. Overall, the evidence

against him was such that even absent the statements at booking, it is “clear

beyond a reasonable doubt” that Jones would have still been found guilty. This

error was therefore harmless beyond a reasonable doubt.




                                        15
                               III.   CONCLUSION

      Because no conflict impaired his representation, and because any error

in the trial court’s failure to suppress was harmless beyond a reasonable

doubt, we affirm the trial court’s judgment.

      Minton, C.J.; Conley, Hughes, Keller, Lambert & Nickell, JJ., sitting. All

concur. VanMeter, J., not sitting.




COUNSEL FOR APPELLANT:

Kathleen Kallaher Schmidt
Erin Hoffman Yang
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Emily Bedelle Lucas
Assistant Attorney General

Kenneth Wayne Riggs
Assistant Attorney General

Christina Lauren Romano
Assistant Attorney General




                                       16